DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal brief filed on October 12, 2021, PROSECUTION IS HEREBY REOPENED. A new rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final)or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,233,600. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a speed regulator controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwerneman (9,677,232) in view of Abu Al-Rubb (2018/0298570) (“Abu”)

Regarding claim 1, Zwerneman teaches an apparatus, the apparatus comprising: a speed regulator (200) configurable to extend and retract; a monitor (700) to detect a speed of a vehicle (2); and a speed regulator controller () to prevent a deployed configuration based on the detected speed in response to the vehicle traveling at a speed less than a first defined speed (Column 4, Lines 25-35).  Zwerneman fails to teach the regulator is retracted after detecting speed and instead extends after detecting the speed. Abu teaches a retractable speed bump that can be retracted from an extended configuration prior to the vehicle encountering the speed regulator (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retract the speed regulator of Zwerneman as taught by Abu as it is obvious to use a known technique to improve similar devices in the same way.  Further, in view of the teachings of Abu, it would have been obvious to reverse the function of the device of Zwerneman since has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.   Since Zwerneman teaches the dynamic speed bump is raised and lowered via a controller, and Abu teaches the speed of approaching vehicle is determined and the bump is lowered if the speed is less than the vehicle (paragraph [0004]), Zwerneman being modified by Abu would result in the speed prior to encountering the regulator based on the detected speed.  


Regarding claim 2, Zwerneman as modified by Abu teaches a default configuration of the speed regulator is one of fully retracted, partially retracted, or extended.  

Regarding claim 3, Zwerneman as modified by Abu teaches the speed regulator, in a second mode, is raised into the extended configuration in response to the vehicle exceeding a second defined speed (Column 4, Lines 38-42).  

Regarding claim 4, Zwerneman as modified by Abu teaches the speed regulator is maintained in the extended configuration in response to the vehicle exceeding a second defined speed.  

Regarding claim 5, Zwerneman as modified by Abu teaches the speed regulator is maintained in the retracted configuration in response to the vehicle traveling at a speed less than a defined speed (Column 4, Lines 45-48).  

Regarding claim 6, Zwerneman as modified by Abu teaches a speed regulator that is maintained in an existing configuration in response to the vehicle being within a predefined distance of the speed regulator ( Column 4, Lines 35-45).  


Regarding claim 8, Zwerneman as modified by Abu teaches a speed regulator that is maintained in an existing configuration in response to the vehicle being within a predefined distance of the speed regulator and a speed of the vehicle meeting predefined criteria (Column 4, Lines 35-45).  


Regarding claim 9, Zwerneman teaches a method for controlling a speed regulator (200), the method comprising: detecting a speed of a vehicle (100); and preventing the regulator from maintaining an extended configuration based on the detected speed in response to the vehicle traveling at a speed less than a first defined speed, the speed regulator being capable of being extended and retracted.  Zwerneman fails to teach the regulator is retracted after detecting speed and instead extends after detecting the speed.  Abu teaches a retractable speed bump that can be retracted from an extended configuration prior to the vehicle encountering the speed regulator (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retract the speed regulator of Zwerneman as taught by Abu as it is obvious to use a known technique to improve similar devices in the same way.  Further, in view of the teachings of Abu, it would have been obvious to reverse the function of the device of Zwerneman since has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Since Zwerneman teaches the dynamic speed bump is raised and lowered via a controller, and Abu teaches the speed of approaching vehicle is determined and the bump is lowered if the speed is less than the vehicle (paragraph [0004]), prior to encountering the regulator based on the detected speed.  

Regarding claim 10, Zwerneman as modified by Abu teaches raising, in a second mode, the speed regulator into the extended configuration in response to the vehicle exceeding a second defined speed (paragraph [0035]).  

Regarding claim 11, Zwerneman as modified by Abu teaches maintaining the speed regulator in the extended configuration in response to the vehicle exceeding a second defined speed (Column 4, Lines 30-40).  .  

Regarding claim 12, Zwerneman as modified by Abu teaches maintaining the speed regulator in the retracted configuration in response to the vehicle traveling at a speed less than the defined speed (Column 4, Lines 45-48).  

Regarding claim 14, Zwerneman as modified by Abu teaches a speed regulator that is maintained in an existing configuration in response to the vehicle being within a predefined distance of the speed regulator and a speed of the vehicle meeting predefined criteria (Column 4, Lines 35-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the regulator of Shi when the vehicle is within a predefined distance as taught by Zwerneman as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 15, Zwerneman as modified by Abu teaches a speed regulator and raising it into the extended configuration after the vehicle has passed the speed regulator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raise the regulator of Shi when the vehicle has passed as taught by Zwerneman as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 16,  Zwerneman as modified by Abu teaches a speed regulator and retracting it after the vehicle has passed the speed regulator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retract the regulator of Shi when the vehicle has passed as taught by Zwerneman as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 18, Zwerneman as modified by Abu teaches a speed regulator that is maintained in an existing configuration in response to the vehicle being within a predefined distance of the speed regulator and a speed of the vehicle meeting predefined criteria (Column 4, Lines 35-45).  

Regarding claim 19, Zwerneman teaches a non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, In re Einstein, 8 USPQ 167.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retract the speed regulator of Shi as taught by Abu as it is obvious to use a known technique to improve similar devices in the same way.  Zwerneman fails to explicitly teach the controller is a non-transitory machine-readable storage medium, however, the examiner takes official notice that using a non-transitory machine-readable storage medium as a controller that gives instructions is old and well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-transitory machine-readable storage medium to give instructions to the speed regulator of Shi as it is obvious to use a known technique to improve similar devices in the same way.  Since Zwerneman teaches the dynamic speed bump is raised and lowered via a controller, and Abu teaches the speed of approaching vehicle is determined and the bump is lowered if the speed is less than prior to encountering the regulator based on the detected speed.  

Regarding claim 20, Zwerneman as modified by Abu teaches a speed regulator that is maintained in an existing configuration in response to the vehicle being within a predefined distance of the speed regulator and a speed of the vehicle meeting predefined criteria (Column 4, Lines 35-45).  

Allowable Subject Matter
Claims 7, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 10, 2022